Allowable Subject Matter
	Claims 1-15 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “a gravure plate for gravure offset printing, the gravure plate
comprising: a plate having a surface configured to come into contact with a blanket used in the gravure offset printing, wherein a recess on the surface to retain ink used in the gravure offset printing, the recess having a bottom surface and two side surfaces to define a volume of space inside the recess and is formed on the top surface, the recess defining a pattern of a wiring line to be printed by the gravure offset printing plate; and
projections formed on the bottom surface of the recess, wherein the projections having protrude inside the recess to reduce a volume of the recess by a total volume of space that the projections occupy and the projections protruding inside the recess to reduce the volume of the recess by the total volume of the projections which protrude therein.
” as claimed (emphasis added).
	As to claim 11, the prior art of record fails to teach or suggest, either alone or in combination “a substrate having a surface; and a patterned line formed of conductive ink cured provided on the surface of the substrate, wherein the patterned line is a gravure-offset printed line, the patterned line includes recesses each of which is surrounded by the conductive ink, the recesses line up in forming a row in a longitudinal direction of the patterned line and a number only one of the recesses being present in a width direction of the patterned line is one, and the recesses are originated from projections that a gravure plate used in gravure offset printing for the gravure-offset 
	As to claims 13-15, the prior art of record fails to teach or suggest, either alone or in combination “method for producing a printed wiring line by gravure offset printing that uses a gravure plate and a blanket, the method comprising: transferring conductive ink for the wiring line onto the blanket using the gravure plate, wherein the gravure plate has: a surface to come into contact with the blanket; a recess on the surface to retain the conductive ink used in the gravure offset printing, the recess having a bottom surface and the recess defining the wiring line; and having projections formed on at least part of the bottom surface of the recess defining a pattern of a wiring line to be printed” as claimed.
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628